   Case 19-00062-SMT   Doc 67    Filed 05/31/19 Entered 05/31/19 18:14:20   Desc Main
                                 Document Page 1 of 9

The document below is hereby signed.

Signed: May 31, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    BLUE CHIP CAPITAL, DC, LLC,           )     Case No. 19-00062
                                          )     (Chapter 11)
                       Debtor.            )     For Publication in West’s
                                          )     Bankruptcy Reporter.

                 MEMORANDUM DECISION RE DISMISSAL OF CASE
            AND DENIAL OF APPLICATIONS TO EMPLOY PROFESSIONALS

         This supplements my oral decision at the hearing of May 23,

    2019, regarding the motion (Dkt. No. 27) filed by EverCap

    Financial, L.L.C. (“EverCap”), a member of the debtor, seeking

    dismissal of this case.        For reasons explained at that hearing,

    and addressed below, EverCap established cause for dismissing the

    case, and for denying the pending applications for the

    appointment of professionals.

                                           I

         Prepetition, the debtor misused funds that were supposed to

    be used exclusively for making interest payments to its lender,

    an entity affiliated with EverCap.          Under the debtor’s operating

    agreement, designed to protect the debtor’s lender, EverCap was

    entitled, upon the occurrence of an event of default on the loan
Case 19-00062-SMT   Doc 67   Filed 05/31/19 Entered 05/31/19 18:14:20   Desc Main
                             Document Page 2 of 9


to the debtor, to remove and replace the debtor’s manager.

Prepetition, EverCap exercised that right and appointed Lawrence

Brown as the debtor’s new manager.

      The debtor was formed to purchase a loan secured by real

property, and that loan is the debtor’s sole significant asset.1

Brown has substantial experience in enforcing loan obligations

such as those owed to the debtor pursuant to the loan it holds.

      The debtor’s operating agreement required EverCap to consent

to the filing by the debtor of any bankruptcy petition.

EverCap’s consent to the debtor’s filing a bankruptcy petition

was never sought.     The debtor’s former manager filed the debtor’s

petition commencing this case despite having been replaced as

manager.   That former manager is in jail.

      In moving to dismiss the case, EverCap sought discovery from

the debtor, including written discovery and noticing up the

debtor for a deposition.        The debtor failed to respond to the

written discovery and no one appeared to testify on behalf of the

debtor at its scheduled deposition.          The debtor’s conduct raises

an obvious question of whether the debtor is capable of managing

its affairs if it does not consent to Brown’s acting as its

manager.   The debtor presented no evidence suggesting how the



      1
        The debtor scheduled a claim against Brown, EverCap and
others for breach of fiduciary duty, tortious interference, etc.,
of unknown value, but presented no evidence to show that the
claim has any meaningful value.

                                       2
Case 19-00062-SMT   Doc 67   Filed 05/31/19 Entered 05/31/19 18:14:20   Desc Main
                             Document Page 3 of 9


debtor could manage its affairs.

      The debtor has only two creditors, its lender and its

proposed special counsel (Press Dozier & Hamelburg, LLC), which

holds a prepetition claim, a claim that in comparison to the

lender’s claim is relatively small.          That proposed special

counsel has not opposed the motion to dismiss.             The debtor’s

schedules indicate that the debtor’s assets (scheduled as

exceeding $800,000 in value) are far greater than the scheduled

claims against the debtor, totaling less than $500,000.                 The

debtor presented no evidence to demonstrate that the debtor is in

need of the reorganization tools of the Bankruptcy Code in lieu

of having Brown manage the debtor outside of bankruptcy.

                                     II

      The evidence established cause for dismissing the case under

11 U.S.C. § 1112(b)(1).        The debtor failed to make a showing

under 11 U.S.C. § 1112(b)(2) of unusual circumstances

establishing that dismissing the case is not in the best

interests of creditors and the estate.           The debtor also made no

showing of a reasonable likelihood that a plan will be confirmed

within the timeframes established in 11 U.S.C. §§ 1121(e) and

1129(e).   Nor did the debtor present evidence showing that

someone of its choosing is available to manage the debtor now

that its former manager is incarcerated, and thus did not make

any showing under 11 U.S.C. § 1112(b)(2)(B)(ii) that its act of


                                       3
Case 19-00062-SMT    Doc 67   Filed 05/31/19 Entered 05/31/19 18:14:20   Desc Main
                              Document Page 4 of 9


not having a manager available will be cured within a reasonable

period of time.

      The debtor suggested that the court could appoint a trustee.

However, the debtor presented no evidence to establish that the

appointment of a trustee, and the expense that would entail, “is

in the best interests of creditors and the estate” under

§ 1112(b)(1).       This is not a case in which the debtor’s

enterprise entails issues warranting the reorganization tools of

a case under Chapter 11 of the Bankruptcy Code.              Indeed, the

debtor’s schedules indicate that the debtor is a healthily

solvent debtor.       Moreover, Brown is experienced in handling

assets like the debtor’s sole significant asset (a loan to a

third party secured by real property).

      The debtor urged, in support of its request for the

appointment of a trustee, that Brown, whose interest is to see

that EverCap’s affiliate (the lender to the debtor) is paid in

full, might fail to maximize the debtor’s recovery on its sole

asset so long as EverCap’s affiliate (which holds a lien on the

debtor’s sole significant asset) is being paid in full, with the

result that the debtor’s other equity interest holders might not

see any meaningful return to them.           However, Brown, as manager,

will have duties to the debtor’s enterprise outside of bankruptcy

that will largely mirror the duties a bankruptcy trustee would

have to the estate, and the debtor did not present an argument as


                                        4
Case 19-00062-SMT   Doc 67   Filed 05/31/19 Entered 05/31/19 18:14:20   Desc Main
                             Document Page 5 of 9


to why that is not the case.         Finally, as explained below, the

debtor failed to demonstrate a reason under the Bankruptcy Code

to disregard the appointment of Brown as manager and to disregard

the requirement, to which the debtor agreed, that EverCap consent

to any bankruptcy case filing.

      A lender’s right, upon a default, to have veto control over

the debtor’s deciding whether to file a bankruptcy case might in

some circumstances arguably run afoul of the principle, invoked

by the debtor, that waivers of a debtor’s right to pursue

bankruptcy protection are against public policy.             See In re

Franchise Services of North America Inc., No. 1702316EE, 2018 WL

48959, at *12-16 (Bankr. S.D. Miss. Jan. 17, 2018) (in its

decision, the court certified questions for direct appeal to the

U.S. Court of Appeals for the Fifth Circuit under 28 U.S.C.

§ 158(d)(2)(A), and attached its Memorandum Opinion, which is the

subject of the appeal, that has a thorough and insightful

discussion on this issue and the underlying cases addressing it).

I need not decide whether, in different circumstances, that

principle can properly be invoked to bar agreements of the type

at issue here.      EverCap established cause for dismissing the case

independent of the existence of its right to nix the filing of a

bankruptcy case and independent of its right to replace

management.   Regardless of how far the principle invoked by the

debtor reaches, it must yield when the debtor has been unable to


                                       5
Case 19-00062-SMT   Doc 67   Filed 05/31/19 Entered 05/31/19 18:14:20   Desc Main
                             Document Page 6 of 9


establish that it is able to proceed with a bankruptcy case in a

proper way.   In these circumstances, I uphold the requirement

that Evercap consent to the filing of a voluntary petition.

      Moreover, the debtor’s schedules indicate that the debtor’s

assets (scheduled as exceeding $800,000 in value) are far greater

than the scheduled claims against the debtor, totaling less than

$500,000, and the debtor presented no evidence establishing the

existence of financial distress warranting a resort to the tools

of a Chapter 11 case in lieu of Brown managing the debtor outside

of bankruptcy.      Although the Bankruptcy Code does not preclude a

solvent debtor’s filing a bankruptcy case, a solvent debtor,

without having demonstrated a need for the reorganization tools

of the Bankruptcy Code, should not be allowed, by invoking the

principle the debtor invokes, to succeed in a request to have the

court disregard a requirement, to which all the debtor’s members

agreed, that its lender’s affiliate consent to the debtor’s

filing a bankruptcy case and the requirement, to which the all

debtor’s members also agreed, that the debtor be managed by a

manager of the lender’s affiliate’s choosing.             See Shell Oil Co.

v. Waldron (In re Waldron), 785 F.2d 936, 940 (11th Cir. 1986)

(solvent debtors, not in financial distress, proceeded in bad

faith and abused the Bankruptcy Code in seeking to use a

bankruptcy case for the purpose of rejecting an option agreement

that was unfavorable to them).         The whole purpose of the


                                       6
Case 19-00062-SMT   Doc 67   Filed 05/31/19 Entered 05/31/19 18:14:20   Desc Main
                             Document Page 7 of 9


bankruptcy case appears to have been an effort to displace Brown

as its manager, and that does not suffice to warrant disregarding

the requirement that EverCap consent to the filing of a voluntary

petition and EverCap’s authorized appointment of Brown as manager

of the debtor.      The foregoing constitutes additional cause for

dismissing the case as filed in bad faith.            See Albany Partners,

Ltd. v. Westbrook (In re Albany Partners, Ltd.), 749 F.2d 670,

674 (11th Cir. 1984)(dismissal is appropriate when it is “evident

that the debtor seeks merely to delay or frustrate the legitimate

efforts of secured creditors to enforce their rights”).

                                      III

      EverCap requested that the dismissal be made with prejudice

for a period of two years.        However, the record does not warrant

granting that relief in toto.

      The request is appropriate with respect to the filing of a

voluntary petition.      The court’s ruling will be binding under

collateral estoppel (issue preclusion) with respect to those

issues necessarily tried and decided incident to the motion to

dismiss.   That includes the determination, in the circumstances

this case presented, that EverCap’s consent to a voluntary

petition was required.       It appears unlikely that the

circumstances justifying that determination will change over the

next two years.      Thus it is appropriate, as requested by EverCap,

to bar the filing of a voluntary petition without EverCap’s


                                       7
Case 19-00062-SMT   Doc 67   Filed 05/31/19 Entered 05/31/19 18:14:20   Desc Main
                             Document Page 8 of 9


consent for a period of two years.          If circumstances change, the

debtor is free to file a motion under Fed. R. Bankr. P. 9024 for

relief from the bar against the filing of a voluntary petition

without EverCap’s consent and to attempt to convince the court

that in the changed circumstances the requirement of EveCap’s

consent runs afoul of the Bankruptcy Code.

      Barring an involuntary petition is a different story.               Press

Dozier & Hamelburg, LLC (the debtor’s proposed special counsel),

as an unsecured creditor, is arguably entitled to file an

involuntary petition against the debtor under 11 U.S.C. § 303(i)

if it has grounds for doing so and proceeds in good faith.

However, in any such case, the debtor and, necessarily, Press

Dozier & Hamelburg, LLC (which, it may be added, had an incentive

and opportunity to oppose the determination that only Brown is

authorized to operate the debtor, in or out of bankruptcy) will

be bound by the court’s determination that only Brown is

authorized to manage the debtor if the debtor operates as a

debtor in possession in a Chapter 11 case.            The court’s order

will reflect that although the court is not dismissing the case

with prejudice to the filing of an involuntary petition, only

EverCap’s designee (currently Brown) is authorized to manage the

debtor if the debtor operates as a debtor in possession in a

Chapter 11 case.




                                       8
Case 19-00062-SMT                                                                   Doc 67   Filed 05/31/19 Entered 05/31/19 18:14:20   Desc Main
                                                                                             Document Page 9 of 9


                                                                                                      IV

                              The dismissal of the case, upholding EverCap’s right to bar

the filing of a bankruptcy case, and the court’s determination

that only Brown is authorized to operate the debtor, will also

require denial of the debtor’s applications to employ general

counsel and special counsel.

                                                                                                       V

                              Orders follow.

                                                                                                                 [Signed and dated above.]

Copies to: E-recipients of orders.




R:\Common\TeelSM\Judge Temp Docs\Blue Chip Capital, LLC - Mem Decsn re MTD_v4.wpd
                                                                                                       9
